Citation Nr: 1538066	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for tricompartmental chondromalacia of the right knee, with status post-surgical repair of the anterior crucial ligament (ACL).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Board remanded the appeal in order obtain a VA examination.  The examination was provided in July 2015, and the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's tricompartmental chondromalacia of the right knee, with status post-surgical repair of the ACL, is productive of flare ups, painful motion, and slight instability; flexion is better than 30 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for tricompartmental chondromalacia of the right knee, with status post-surgical repair of the ACL, based on limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2014).

2.  The criteria for a separate 10 percent evaluation based on right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such VCAA-compliant notice letters were sent to the Veteran in May 2011 and August 2011, and the RO has informed the Veteran of all relevant readjudications.  The Veteran waived AOJ review of newly submitted evidence in a July 2015 written communication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with his claim, most recently in July 2015.  The Board finds that, taken together, these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends he is entitled to an evaluation in excess of 20 percent for his right knee disability, which stems from ACL repair surgery with partial meniscectomy that was performed in service during the early 1990s.

In general, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the record reflects that the Veteran's right knee symptoms have not significantly changed, and thus a uniform rating is appropriate.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran has been in receipt of a 20 percent evaluation under Diagnostic Code 5260 since February 1993.  See 38 C.F.R. § 4.71(a).  However, the claim on appeal involves several relevant regulations and ratings criteria.

Under Diagnostic Code 5260, which provides disability evaluations based on limitation of motion, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

In addition, under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.  As will be discussed below, a separate evaluation for instability is in fact warranted by the evidence.

Diagnostic Code 5258 assigns a 20 percent evaluation for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71(a).  Additionally, Diagnostic Code 5259 assigns a 10 percent rating for removal of semilunar cartilage, symptomatic.  Id.  The Board notes that the Veteran's ACL repair surgery entailed a partial meniscectomy, and that the most recent Supplemental Statement of the Case, dated July 2015, appeared to base its evaluation on the criteria listed in Diagnostic Code 5258.  However, as will be discussed below, the Veteran's right knee symptoms are fully contemplated by Diagnostic Codes 5257 and 5260, and therefore a separate evaluation under either Diagnostic Code 5258 or 5259 is not warranted.

The Veteran submitted his claim for an increased rating in March 2011.  On VA examination in July 2011, he reported right knee pain when walking or twisting the knee, specifically along the inner aspect of the knee, which affected his ability to work out, climb stairs, do house work, lift heavy loads, and walk long distances.  He reported mild swelling in the knee, but denied any instability.  On physical examination, no joint deformity, incoordination, or giving way was noted, but there was pain and stiffness and the Veteran reported that the knee "popped" a lot.  The examiner indicated that there were flare ups of moderate severity which occurred every 2 to 3 weeks and lasted 1 to 2 days.  The Veteran reported using a brace and taking Motrin during flare ups.  Upon examination, range of motion was 0 to 125 degrees, with no objective evidence of pain on active motion.  No episodes of dislocation or subluxation were noted, and there was no evidence of ankylosis.  No locking episodes or effusions were noted.  X-rays revealed a small joint effusion, but no degenerative changes were noted.  The diagnosis was tricompartmental chondromalacia with post-surgical symptoms consistent with ACL repair and partial meniscectomy.

In June 2012, the Veteran contested the examiner's findings in his notice of disagreement, stating that the examination report "did not represent accurately my pain, discomfort, and disability."  He further stated that his right knee symptoms "limited performance in my personal family life and work activities."  In his March 2013 substantive appeal, he averred that his right knee was getting worse.

On VA examination in July 2015, the Veteran reported increased stiffness, pain, and weakness in his right knee, with flare ups in the morning or with prolonged sitting.  Range of motion was 0 to 140 degrees, with no objective evidence of pain noted, and the Veteran was able to perform repetitive use testing with at least 3 repetitions.  However, the examiner noted that the examination was not performed during a flare up.  There was evidence of pain on weight bearing and pain which interfered with sitting, but there was no evidence of localized tenderness or pain on palpation of the joint, nor was there objective evidence of crepitus.  Muscle strength was normal, and no muscle atrophy was noted.  There was no evidence of ankylosis.  There was recurrent subluxation and lateral instability, which the examiner marked as "slight."  There was no history of recurrent effusion or recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  With respect to meniscal conditions, the examiner noted a history of right side meniscal tear, with frequent episodes of joint "locking" and joint pain.  Imaging studies revealed no acute fractures, dislocations, or significant knee joint effusions.  Postoperative and degenerative changes were noted.

In a subsequent addendum opinion, the VA examiner clarified: 

The Veteran appears to be in good physical condition and demonstrates full range of motion as documented in exam.  He does verbalize some discomfort and has audible popping sounds while squatting.  He gives a verbal report of pain and stiffness of 5/10, mostly in AM or after prolonged sitting or positions.  I do not appreciate any objective evidence of weakness, fatigue, incoordination, subluxation, instability, or limited functional ability that would interfere with his work.  Due to joint space narrowing and osteoarthritis, this would explain his symptoms and exam findings.

Thereafter, the Veteran submitted a statement, dated August 2015, contesting the examiner's findings.  He stated that "there are some days my right knee motion is very bad," "I can't bend it," and "it take[s] me awhile to adjust and stretch my right knee."  He further stated that "sometimes I have to stop activities because the pain and the fear."

After reviewing all the evidence, the Board finds, at the outset, that an evaluation in excess of 20 percent is not warranted based on limitation of motion.  In order to warrant an increased rating under Diagnostic Code 5260, the weight of the evidence must show functional limitation of flexion to at least 15 degrees.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5260 (requirements for a 30 percent evaluation).  In this regard, the objective evidence of record demonstrates that he has range of motion from, at worst, 0 to 125 degrees, and the most recent VA examination revealed full range of motion without evidence of pain.  The Board accepts the Veteran's reports that he has flare ups which drastically reduce range of motion, such as his August 2015 assertion that during flare ups he "can't bend" the knee.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a layperson is competent to report that which is within his personal observation).  However, in light of the objective findings demonstrating significant range of motion in the absence of flare ups, as well as the Veteran's admission that his range of motion is restricted only on an inconsistent basis, we find that the overall disability picture does not establish limitation of motion to 15 degrees or less, even considering the effects of painful motion and additional limitation due to pain, weakness, fatigue, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.  Therefore, a rating in excess of 20 percent is not warranted under Diagnostic Code 5260.  The current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 30 degrees in the right knee.

The Board finds that a separate rating based on limitation of extension is likewise not warranted, as there is no credible evidence suggesting that the Veteran's right knee extension is limited to 10 degrees, even when factoring in his complaints of painful motion.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5261.  As noted above, both VA examinations of record demonstrate no limitation of extension in the right knee, and no additional credible evidence, lay or medical, suggests such limitation.  The Veteran has complained generally of stiffness and painful motion, and has reported being unable to bend the knee during flare ups, but he has never reported being unable to fully straighten his right leg.  In light of the above, even considering functional limitations due to pain, weakness, fatigue, etc., the weight of the evidence is against a separate compensable rating under Diagnostic Code 5261.

The Board has also considered whether the Veteran is entitled to separate ratings under alternative Diagnostic Codes.  In this regard, the Board finds that a separate evaluation is warranted for instability of the right knee, pursuant to Diagnostic Code 5257.  The Veteran has complained of right knee weakness, and has reported that his knee often "pops."  Although the July 2011 VA examination report revealed no objective evidence of instability, the July 2015 VA examination noted right knee instability that was deemed "slight."  Given these findings, an additional 10 percent rating is assigned pursuant to Diagnostic Code 5257.  An evaluation in excess of 10 percent is not warranted, however, as there is no credible evidence supporting a finding of instability more severe than slight in degree.  The Board acknowledges the Veteran's allegations of impaired function during flare ups, and accepts his testimony as credible.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that the opinions of VA medical professionals indicating right knee instability to be no more than slight outweighs the Veteran's lay statements in this regard.

While the Veteran complains of pain throughout the range of motion of his right knee, particularly during flare-ups, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an increased evaluation at any stage of the Veteran's appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board reiterates that symptoms of right knee pain, locking, and effusion have been considered and are contemplated in the Veteran's current disability evaluations based on limitation of motion and instability.  Thus, although we acknowledge that the Veteran has a history of partial meniscectomy, separate ratings under Diagnostic Codes 5258 or 5259 are not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("The critical element is that none of the symptoms[s] for any . . . conditions is duplicative or overlapping with the symptom[s] of the other . . . conditions.").  See also M21-1, pt. III, subpart iv, ch. 4, § A(1)(m) (stating that evaluations under Diagnostic Codes 5258 and 5259 "can pyramid with evaluations under 5260 or [] 5261").  Moreover, we note that it would not benefit the Veteran to be evaluated under Diagnostic Codes 5258, 5259, in lieu of his currently assigned disability ratings, as the maximum schedular ratings under Diagnostic Codes 5258 and 5259 are 20 and 10 percent, respectively.  Conversely, higher ratings are available under Diagnostic Codes 5257 and 5260.

In sum, the Board finds that an evaluation in excess of 20 percent for the Veteran's tricompartmental chondromalacia of the right knee, status post ACL repair, is not warranted based on limitation of motion.  A separate 10 percent evaluation based on slight right knee instability is assigned.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right knee disability.  The evidence shows that his right knee symptoms are productive of slight instability and painful motion resulting in limitation of flexion to no fewer than 30 degrees.  These symptoms are contemplated by the Diagnostic Codes discussed above.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5257, 5260.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation in excess of 20 percent for tricompartmental chondromalacia of the right knee, with status post-surgical repair of the ACL, is denied.

A separate rating of 10 percent for slight instability of the right knee under Diagnostic Code 5257 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.





____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


